Citation Nr: 1107551	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  05-01 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1953 to 
October 1954.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the RO 
in Montgomery, Alabama, which denied service connection for a 
back condition.

In June 2008 the Veteran testified before the undersigned at a 
Travel Board hearing in Montgomery, Alabama.  The transcript of 
that hearing is of record.

In a decision dated August 2008, the Board granted the Veteran's 
request to reopen his claim of service connection for a back 
disorder and remanded the claim for further development.  
Subsequently, in April 2009, the Board denied the appeal of 
service connection for a back disorder.  The Veteran appealed to 
the United States Court of Appeals for Veterans Claims (Court) 
and in January 2010, the Court granted a joint motion for remand 
for further development.  Following the Court's decision, the 
Board remanded the Veteran's claim of service connection for a 
back disorder in April and November 2010 for additional 
development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 
7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board remanded this case for provision of a VA examination 
and medical opinion to determine whether the Veteran's back 
disability was at least as likely as not related to service.  

Once VA undertakes the effort to provide an examination for a 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  Daves v. Nicholson, 21 Vet. 
App. 46 (2007); cf. Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

With respect to medical examinations, the Court has held that "a 
medical opinion ... must support its conclusion with an analysis 
that the Board can consider and weigh against contrary 
opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
The Court has also indicated that in evaluating the medical 
opinion evidence, (1) the testimony is based upon sufficient 
facts or data; (2) the testimony is the product of reliable 
principles and methods; and (3) the expert witness has applied 
the principles and methods reliably to the facts of the case.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was seen for a December 2010 VA examination.  The 
examiner interviewed the Veteran, conducted a physical 
examination and reviewed the claims file.  The examiner concluded 
that the Veteran's back disability was not related to an 
inservice injury based on a lack of medical documentation of a 
relationship to service.  There is nothing to suggest that the 
examiner considered the Veteran's statements in arriving at his 
opinion.  The Board cannot find that the examiner has applied 
reliable principles and methods to the facts of the case.  See 
Nieves-Rodriguez.  The Board remands for a supplemental opinion 
from the examiner to consider whether the Veteran's statements 
are sufficient to conclude that the back disability is at least 
as likely as not related to service.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Return the Veteran's claims file to the 
examiner who conducted the December 2010 VA 
examination report and ask him to review the 
claims file along with his previous examination 
findings and ask him to provide a medical 
opinion whether at least as likely as not (i.e., 
at least a 50 percent probability) that the 
diagnosed back disabilities are related to any 
disease or injury incurred during service.  In 
rendering an opinion, the examiner must address 
the medical records as well as the Veteran's 
report of an onset in service and a continuity 
of symptoms since service.  

If the examiner who conducted the December 2010 
VA examination is not available, then the 
Veteran's claims file should be given to another 
VA examiner with the relevant medical expertise 
to provide the requested medical opinion.  

The final report should indicate the VA 
physician's review of the claims folder, and 
provide a complete rationale for all opinions 
given.  In rendering an opinion, the examiner 
is advised that an opinion that lists the 
lack of supporting documentation as its sole 
rationale is inadequate.  

The Veteran should only be scheduled for an 
examination if it is deemed necessary by the 
person providing the opinion.

2.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits sought 
are not granted, the Veteran and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

